Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is the initial Office action based on the 16309737 application filed 12/13/2018.
The preliminary amendment filed 12/13/2018 has been entered and fully considered.
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claims 14,15,16,17,18,19,20,21,22,23,24,25,26,27,28,29 are pending and have been fully considered. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim(s) 24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The description lacks sufficient structure for how/what is “means for sending at least one portion of the gas from the first system directly to atmosphere, optionally after expansion”.
The written description fails to sets forth the entire structure, materials, or acts corresponding to the entire claimed function; 
otherwise/additionally, the Applicant should either: (A) clarify on the record by amending the written description such that it expressly recites what structure, materials, or acts performs the entire claimed function; or (B) state on the record what structure, materials, or acts performs the entire claimed function.
See MPEP § 2181, subsection IV

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 20,24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim(s) 20 has the phrase, "the first phase," and there is insufficient antecedent basis for this phrase in the claim.	

Claim 24 limitation “means for sending at least one portion of the gas from the first system directly to atmosphere, optionally after expansion” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure lacks sufficient structure for what/how a mere is “means for sending at least one portion of the gas from the first system directly to atmosphere, optionally after expansion”. Either, the disclosure lacks sufficient structure that performs the entire claimed function and/or no association between the structure and the entire claimed function can be found in the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Though one or more of the claim(s) are indefinite, for the sake of compact prosecution, the examiner has done his best to ascertain their meaning for the following 35 USC § 103 rejection(s).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080176174 (herein known as WHITE) in view of US 20050247197 (herein known as SNOW, JR).

With regard to claim 14, WHITE teaches a method for separating a mixture containing carbon dioxide, the method comprising the steps of:, especially at abstract
 i) cooling and partially condensing the mixture (in 2) in a heat exchanger E101 and then separating via C101 a first liquid from the mixture in a first system operating at low temperature, especially at para 15,17, fig 2,3
 the first system comprising at least one first phase separator C101, especially at para 15,17, fig 2,3
 ii) treating a gas from the first system in a membrane system M101 to produce a permeate 10C and a non-permeate 10B, especially at para 15,17,18,21,243,244, fig 2,3

 WHITE does not specifically teach a gas in 70 being divided into two portions, a first (bypass) portion being sent to the membrane system 74 without being temperature adjusted and a second portion being temperature adjusted in the heat exchanger 72 to at least an intermediate temperature of the heat exchanger and then sent to the membrane system 
But, SNOW, JR teaches a gas in 70 being divided into two portions, a first (bypass) portion being sent to the membrane system 74 without being temperature adjusted and a second portion being temperature adjusted in the heat exchanger 72 to at least an intermediate temperature of the heat exchanger and then sent to the membrane system, especially at para 23, fig 3 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide a heat exchanger bypass pipe WHITE with a gas in 70 being divided into two portions, a first (bypass) portion being sent to the membrane system 74 without being temperature adjusted and a second portion being temperature adjusted in the heat exchanger 72 to at least an intermediate temperature of the heat exchanger and then sent to the membrane system of SNOW, JR for the benefit "a temperature of the gas received by the gas separation module assembly 74 can be controlled" as stated by SNOW at para 23

With regard to claim 21, WHITE teaches
 wherein the first system further comprises a separating column C104 for the liquid received from the phase separator, especially at fig 3, para 247

With regard to claim 22, WHITE teaches
 wherein the heat exchanger has a hot end, when the second portion 10A is heated in the heat exchanger up to the hot end of the heat exchanger prior to being sent to the membrane system without being cooled, especially at para 15,17,18,21,243, fig 2,3

Claim(s) 23, 26, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080176174 (herein known as WHITE) in view of US 20050247197 (herein known as SNOW, JR) and US 7666251 (herein known as SHAH).

With regard to claim 23, WHITE teaches an apparatus for separating a mixture containing carbon dioxide, comprising:, especially at abstract
 i) a unit for drying C103, especially at para 17, fig 2
 WHITE does not specifically teach a unit 20 for drying by adsorption 
But, SHAH teaches a unit 20 for drying by adsorption , especially at  fig 1,c4ln30-35 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to 
WHITE teaches ii) a heat exchanger E101, especially at para 15, fig 2
 iii) a first separating system able to operate at a temperature within claimed range comprising at least one first phase separator C101, especially at para 15,17, fig 2
 iv) a pipe 2 for sending a mixture dried in the unit for drying to be cooled in the heat exchanger to form a partially condensed flow, especially at para 15,17, fig 2
 v) a pipe 3 for sending the partially condensed flow from the heat exchanger to the first separating system, especially at para 15,17, fig 2
 vi) a membrane system M101, especially at para 243, fig 2
 vii) a pipe 4 for bringing out a flow enriched in carbon dioxide from the first separating system in liquid form, especially at para 15,17,18, fig 2
 viii) a pipe 9,10A for sending a gas from the first system to the membrane system, especially at para 15,17,18,21,243, fig 2
 ix) a pipe 10C for bringing out a permeate from the membrane system and a pipe 10B for bringing out a non-permeate from the system, especially at para 15,17,18,21,243,244, fig 2
 wherein the pipe for sending the gas from the first system to the membrane system is connected to the heat exchanger in order to allow a portion of the gas to be heated to at least an intermediate temperature of the heat exchanger, before being sent to the membrane system, especially at para 15,17,18,21,243, fig 2
 WHITE does not specifically teach a pipe 70 for sending the gas to the membrane system 74 is connected to the heat exchanger 72 in order to allow a portion 
But, SNOW, JR teaches a pipe 70 for sending the gas to the membrane system 74 is connected to the heat exchanger 72 in order to allow a portion of the gas to be adjusted to at least an intermediate temperature of the heat exchanger, before being sent to the membrane system, the membrane system being connected to the first system by another pipe (about 96, bypass) for sending another portion of the gas to the membrane system without being temperature adjusted in the heat exchanger, especially at para 23, fig 3 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to provide a heat exchanger bypass pipe to WHITE with a pipe 70 for sending the gas to the membrane system 74 is connected to the heat exchanger 72 in order to allow a portion of the gas to be adjusted to at least an intermediate temperature of the heat exchanger, before being sent to the membrane system, the membrane system being connected to the first system by another pipe (about 96, bypass) for sending another portion of the gas to the membrane system without being temperature adjusted in the heat exchanger of SNOW, JR for the benefit "a temperature of the gas received by the gas separation module assembly 74 can be controlled" as stated by SNOW at para 23

With regard to claim 26, WHITE teaches


With regard to claim 27, WHITE teaches
 pipe 6 structural equivalent for bypassing the turbine, especially at para 18, fig 2

With regard to claim 28, WHITE teaches
 a turbine K103 and pipe 10B structural equivalent for sending at least portion of the non-permeate to be expanded in the turbine, especially at para 244, fig 2

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080176174 (herein known as WHITE) in view of US 20050247197 (herein known as SNOW, JR) and US 7666251 (herein known as SHAH) as applied to claim(s) above, and further in view of US 3126265 (herein known as YENDALL).

With regard to claim 29, 
 WHITE does not specifically teach means 44a,44b structural equivalent for bypassing the turbine 45 
But, YENDALL teaches means 44a,44b structural equivalent for bypassing the turbine 45, especially at fig 1, c6ln62-75  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (or at the time the invention was made; if pre-AIA ) to combine WHITE -SNOW, JR -SHAH with means 44a,44b structural equivalent for 


Allowable Subject Matter
Claim(s) 15,16,17,18,19,25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; and As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R SHUMATE whose telephone number is (571)270-5546.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANTHONY R SHUMATE/
Primary Examiner, Art Unit 1776